— Motion by the petitioner for reargument of a proceeding to review a determination of the respondent New York State Commissioner of Labor, dated October 23,1986, which was decided by judgment of this court, dated September 26, 1988 [141 AD2d 81] and for leave to appeal to the Court of Appeals from that judgment.
*487Ordered that the motion is granted to the extent of deleting from the first page of the opinion the phrase "cannot bid on or be awarded any public work contract for five years,” and is otherwise denied in all respects. Rubin, J. P., Kooper, Sullivan and Balletta, JJ., concur.